Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                    No. 04-21-00306-CV

  Christopher DE LOS SANTOS as Next Friend on Behalf of C.D.L.S. and V.D.L.S., Minor
                                    Children,
                                    Appellant

                                              v.

                    SUPERIOR SHUTTLE, LLC and Heather Contreras,
                                  Appellees

                 From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021CI03550
                         Honorable Martha Tanner, Judge Presiding

          BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

      In accordance with this court’s opinion of this date, the trial court’s August 4, 2021
judgment—into which the trial court’s July 23, 2021 order dismissing the intervention petition
merged—is AFFIRMED.

       Costs are assessed against appellant Christopher De Los Santos.

       SIGNED October 31, 2022.


                                               _____________________________
                                               Luz Elena D. Chapa, Justice